 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ANDRÉ M. ESPINOSA
   TANYA B. SYED
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:20-CR-00150-KJM

12                                 Plaintiff,            UNITED STATES’ SENTENCING
                                                         MEMORANDUM AND MOTION FOR
13                          v.                           DOWNWARD DEPARTURE PURSUANT TO
                                                         U.S.S.G. § 5K1.1
14   RONALD STEVEN SCHOENFELD,
                                                         DATE: November 16, 2020
15                                Defendant.             TIME: 9:00 a.m.
                                                         COURT: Hon. Kimberly J. Mueller
16

17
                                            I.      INTRODUCTION
18
            For almost eight years, defendant Ronald Steven Schoenfeld exploited his employment at Pacific
19
     Gas and Electric Company (“PG&E”) and engaged in a sustained pattern of deceit that deprived PG&E
20
     of his honest services, to satisfy his personal greed. Schoenfeld concocted and facilitated a fraud
21
     scheme, pursuant to which he helped his cousin obtain lucrative transportation contracts from PG&E
22
     through the use of Schoenfeld’s contacts and confidential information Schoenfeld had access to at
23
     PG&E. In return, Schoenfeld’s cousin agreed to periodically pay him 2.5% of the value of those
24
     contracts in the form of illicit kickbacks of profits which—by operation of California law—belonged to
25
     PG&E and not Schoenfeld. As a result of their fraud conspiracy, Schoenfeld’s cousin paid Schoenfeld a
26
     windfall of illicit kickbacks totaling at least $1,476,295.15, and both were enriched at the expense of
27
     PG&E, its investors, and Californians who utilize its services.
28


      UNITED STATES’ SENTENCING MEMORANDUM AND 5K         1
      MOTION
 1          Investigators at PG&E uncovered Schoenfeld’s scheme, and this prosecution followed.

 2 Schoenfeld agreed to a pre-indictment resolution of the charges against him and agreed to cooperate

 3 with the United States’ investigation. That investigation, ultimately, did not result in charges against

 4 Schoenfeld’s co-conspirators. Nevertheless, the United States hereby moves, pursuant to Section 5K1.1

 5 of the U.S. Sentencing Guidelines, for an approximate 10% downward departure from the low end of the

 6 24 to 30 month Guideline range in the plea agreement between the parties. For the reasons that follow,

 7 the United States respectfully recommends the Court sentence Schoenfeld to 22 months’ imprisonment,

 8 two months less than the low-end of the stipulated Guidelines range, and the only sentence sufficient but

 9 not greater than necessary to advance the interest of the factors in 18 U.S.C. § 3553(a). The United

10 States also requests that the Court order Schoenfeld to serve a one-year term of supervised release, and

11 pay restitution to PG&E in the amount of $1,476,295.15

12                          II.      PROCEDURAL AND FACTUAL HISTORY
13          On August 31, 2020, pursuant to a written plea agreement between the parties, Schoenfeld

14 waived indictment and pleaded guilty to conspiracy to commit honest services fraud in violation of 18

15 U.S.C. § 371. Docket 10, 12. The Presentence Report (“PSR”) adequately recounts the facts related to

16 the conspiracy to which Schoenfeld pleaded guilty and Schoenfeld’s participation in that conspiracy.

17 See PSR ¶¶ 5–16. In summary, Schoenfeld, after obtaining employment at PG&E, worked with his

18 cousin to award her company transportation contracts in exchange for 2.5% of the value of those

19 contracts. PSR ¶ 6. Throughout the years-long scheme, Schoenfeld actively concealed his relationship

20 with his cousin while introducing her to key decision makers at PG&E and assisting her in obtaining

21 PG&E contracts. PSR ¶¶ 6, 7. Schoenfeld engaged in numerous overt acts to advance the fraud

22 scheme, including by assisting his cousin in obtaining an annual $12 million contract and increasing the

23 rates of payments to be paid to his cousin, all in contravention of PG&E’s policies and without required

24 approvals. PSR ¶¶ 8–10, 13. Over nearly eight years, Schoenfeld’s cousin’s company received at least

25 $82,133,142 worth of contracts from PG&E. PSR ¶ 16. As a direct result of his scheme to defraud

26 PG&E, Schoenfeld received at least $1,476,295.15 in illicit kickback payments from his cousin. PSR ¶

27 16. As set forth below in more detail, every dollar of those kickback payments was—as a matter of

28 California law—the property of PG&E, which is now entitled to restitution from Schoenfeld.


      UNITED STATES’ SENTENCING MEMORANDUM AND 5K        2
      MOTION
 1                                III.       SENTENCING CALCULATION

 2          A.      Statutory Maximum Sentence

 3          The maximum sentence that the Court can impose is five years of incarceration, a fine of

 4 $250,000, a three year period of supervised release, and a mandatory special assessment fee of $100.

 5          B.      Guidelines, Criminal History Calculation, and Cooperation

 6                  1.     The Plea Agreement

 7          In the written plea agreement executed by the parties, the United States and Schoenfeld

 8 stipulated to the following Guidelines calculation:

 9          (i)     Offense Level:

10                  a.     Base Offense Level: The base offense level is six (6). See U.S.S.G. §§ 2X1.1

11                         and 2B1.1(a)(1).

12                  b.     Specific Offense Characteristics:

13                         1)        Fourteen (+14) levels are added because the defendant received kickback

14                                   payments that exceeded $500,000 but less than $1,500,00. See U.S.S.G.

15                                   § 2B1.1(b)(1)(H) and 2B1.1, Application Note 3(B).

16          (ii)    Adjusted Offense Level: The adjusted offense level is twenty (20).

17          (iii)   Acceptance of Responsibility: The government recommends a three-level reduction in

18 offense level for Defendant’s acceptance of responsibility as defined in U.S.S.G. § 3E1.1.

19          (iv)    Total Offense Level: The total offense level is seventeen (17).

20          In the written plea agreement, the parties agreed to leave determination of Schoenfeld’s criminal

21 history category (“CHC”) to the United States Probation Office. As set forth below, the United States

22 Probation Office has concluded that Schoenfeld has no scoring prior criminal convictions and thus falls

23 into CHC I. Based on a Criminal History Category I and a Total Offense Level 17, the applicable

24 sentencing range, pursuant to the plea agreement, is 24 to 30 months’ imprisonment.

25                  2.     The Guideline Calculation in the Presentence Report

26          The United States Probation Office has prepared a PSR to assist the Court in imposing sentence.

27 Docket 16. The PSR reflects a two-level enhancement for an adjustment for abuse of position of trust,

28 resulting in a Guideline calculation of 30 to 37 months imprisonment. PSR ¶ 28. The government is


      UNITED STATES’ SENTENCING MEMORANDUM AND 5K         3
      MOTION
 1 not seeking this enhancement, and stands by the terms of the negotiated, written plea agreement

 2 between the parties. See PSR ¶ 28.

 3                 3.      Downward Departure for Cooperation

 4          The government has moved, herein, to reduce Schoenfeld’s sentence by approximately 10%

 5 from the low end of the Guidelines range stipulated to in the Plea Agreement, to twenty-two months.

 6                 IV.       GOVERNMENT’S SENTENCING RECOMMENDATION
 7          The government recommends that the Court sentence Schoenfeld to 22 months’ imprisonment,

 8 to be followed by one year of supervised release. This includes the governments’ recommendation of an

 9 approximate 10% downward departure from the low end of the stipulated Guidelines range included in

10 the plea agreement pursuant to Section 5K1.1 for Schoenfeld’s assistance, or an approximately 2-month

11 reduction. The government also recommends that the Court order Schoenfeld to pay restitution in the

12 amount of $1,476,295.15, and a fine at the low end of the applicable Guideline range. This sentencing

13 recommendation is sufficient but not greater than necessary to advance the goals and interests of the

14 3553(a) factors. Accordingly, and for the reasons stated more fully below, the Court should (1) decline

15 Schoenfeld’s request for a sentence of mere probation and impose a sentence of 22 months’

16 imprisonment, the low end of the stipulated Guidelines range with an incorporated downward departure

17 for cooperation; and (2) decline the recommendation of the United States Probation Officer and

18 Schoenfeld’s request for no restitution, and, instead, order Schoenfeld to pay mandatory restitution in

19 the amount of $1,476,295.15.

20          A.     Downward Departure Pursuant to U.S.S.G. § 5K1.1
21          The United States moves, pursuant to Section 5K1.1 of the Guidelines, to reduce Schoenfeld’s

22 sentence by approximately 10% from the low end of the range stipulated to in the plea agreement. See

23 Docket 12 at 9–11. A 22-month sentence would constitute a reduction of two months from the low-end

24 of stipulated Guideline range of 24 to 30 months. The government’s motion is based on Schoenfeld’s

25 cooperation with its investigation of federal crimes he and his co-conspirators committed in this matter.

26 On or about February 24, 2020, Schoenfeld, in the presence of his counsel, participated in an interview

27 with law enforcement agents and representatives of the United States Attorney’s Office during which

28 Schoenfeld provided incriminating information concerning his and his co-conspirators’ conduct relating


      UNITED STATES’ SENTENCING MEMORANDUM AND 5K       4
      MOTION
 1 to the criminal offenses with which he was subsequently charged. Schoenfeld agreed to testify at a

 2 criminal trial against his co-conspirators, if one became necessary, and to repeat the incriminating

 3 information he offered during the interviews, under oath.

 4          During the interview, Schoenfeld admitted he saw an opportunity to make extra money while

 5 working for PG&E, and asked his co-conspirator for compensation in return for helping her obtain

 6 contracts at PG&E. Schoenfeld described his role in the conspiracy and how he helped his co-

 7 conspirator obtain contracts, including introducing her to influential individuals within PG&E and

 8 providing her with confidential information. Schoenfeld described active measures he took with his co-

 9 conspirator to hide their relationship, including avoiding meeting in places where PG&E employees

10 were likely to meet and talking on the phone or in person to avoid leaving a paper trail. Schoenfeld

11 identified a supplier code of conduct provided to his co-conspirator to help establish that his co-

12 conspirator was aware that she was not permitted to give him gifts worth over $25. Schoenfeld admitted

13 to receiving at least $1,476,295.15 in kickback payments from his co-conspirator. Schoenfeld admitted

14 that he knew the conspiracy was in violation of his duties as a PG&E employee and identified another

15 cousin as an additional potential co-conspirator, who helped set up the companies that were used to

16 funnel the kickback payments paid pursuant to the conspiracy.

17          As set forth above, Schoenfeld agreed to testify against his co-conspirators, if necessary. No trial

18 was required. In any event, Schoenfeld would likely have been a sub-optimal witness. His complicated

19 familial relationships with his co-conspirators would have provided ample basis to assail his credibility

20 on cross-examination, potentially undermining the weight of his testimony.

21          Additionally, the information Schoenfeld provided, while truthful, was not sufficient to support

22 charges against his co-conspirators, in the absence of significant corroborating evidence. Nevertheless,

23 a reduction of approximately 10% from the low-end of the sentencing range stipulated in the parties’

24 plea agreement is appropriate in light of the specific facts of Schoenfeld’s conduct in this case and all

25 other relevant factors. Specifically, the reduction is warranted by Schoenfeld’s willingness to offer

26 incriminating information about himself and his co-conspirators, and his sincere offer to testify at a

27 criminal trial, if required. Accordingly, the Court should sentence Schoenfeld to 22 months in custody,

28 a sentence that is sufficient but not greater than necessary to advance the goals and interests of the


      UNITED STATES’ SENTENCING MEMORANDUM AND 5K        5
      MOTION
 1 factors set forth in 18 U.S.C. § 3553(a), as further described below.

 2          B.      Nature, Circumstance, and Seriousness of Defendant’s Offense
 3          A sentence of 22 months in custody is reasonable and not more than necessary to advance the

 4 goals and interests of the § 3553(a) factors. First, the nature, circumstances, and seriousness of

 5 Schoenfeld’s criminal conduct is notable for its brazenness and scope. See PSR at ¶¶ 5–16. Over the

 6 course of almost eight years, Schoenfeld abused his employment at PG&E and engaged a fraud scheme

 7 organized around his persistent dishonesty and deception, all to enrich himself and his family members.

 8 See PSR at ¶¶ 5–16.

 9          Schoenfeld actively concocted the scheme, offering to help his cousin obtain contracts from

10 PG&E in return for financial consideration. See PSR at ¶ 6. He facilitated introductions of his cousin to

11 decision makers at PG&E, and provided her with confidential competitor rate information. See PSR at ¶

12 7. However, he did not limit himself to simply helping his cousin’s company obtain these contracts. He

13 helped his cousin obtain a $12 million contract in violation of PG&E’s bidding policies. See PSR at ¶ 8.

14 Buoyed by his success, he went further and increased the amount paid to his cousin’s company by 220%

15 for certain services in violation of PG&E’s internal approval polices. See PSR at ¶ 9.

16          Throughout the conspiracy, Schoenfeld’s cousin’s company received at least $82,133,142 worth

17 of contracts, and she paid Schoenfeld illicit kickbacks worth at least $1,476,295.15. But no amount of

18 ill-gotten gain appeared to be enough for either conspirator. Motivated by personal greed, Schoenfeld

19 maintained and nurtured the fraud conspiracy over almost eight years, and did not end it on his own

20 volition, despite earning millions in the aggregate, for himself and his co-conspirator over that time.

21 Schoenfeld’s scheme finally came to an end only after PG&E employees discovered his unauthorized

22 rate changes and initiated an internal investigation into Schoenfeld’s abuse of his employment at PG&E.

23 Only then did Schoenfeld’s criminal exploitation of PG&E finally end. See PSR at 10.

24          Schoenfeld’s conduct was not a mistake, a minor misstep, or a simple bad decision. It was

25 egregious criminal conduct. It was a calculated and carefully planned effort to systematically cheat

26 PG&E throughout the course of his employment, beginning at least three months after he was hired and

27 not stopping until his lies were finally discovered, years later. By nearly any standard, Schoenfeld’s

28 criminal conduct in this case is severe. Schoenfeld abused his employment at PG&E to enrich himself


      UNITED STATES’ SENTENCING MEMORANDUM AND 5K        6
      MOTION
 1 and his family members, circumventing PG&E’s bidding policies and depriving PGE& of his honest

 2 services. A sentence of 22 months in custody is sufficient but not greater than necessary to account for

 3 the brazen nature and circumstances of Schoenfeld’s crimes and their seriousness. See 18 U.S.C. §

 4 3553(a)(1) and (a)(2)(A).

 5          C.      Need to Promote Respect for the Law and Provide Just Punishment
 6          Second, a sentence of 22 months in custody is sufficient but not greater than necessary to

 7 promote respect for the law and to provide just punishment for Schoenfeld’s crimes. See 18 U.S.C.

 8 3553(a)(2)(A). Schoenfeld’s brazen and willful criminal conduct signals his deep lack of respect for the

 9 laws of the United States. Indeed, Schoenfeld’s persistent and careful execution of a years-long fraud

10 scheme makes clear that he was willing to gamble that he could disregard the law with impunity and, if

11 he was caught, that he would not suffer significant punishment as a result of his criminal conduct. This

12 Court should impose a sentence of 22 months in custody to promote respect for the law, to provide just

13 punishment, and to make clear to Schoenfeld that his gamble was ill-conceived.

14          D.      Need to Provide Deterrence and to Protect the Public from Further Criminal
                    Conduct by Defendant
15
             Third, a sentence of 22 months in custody is sufficient but not greater than necessary to provide
16
     specific and general deterrence to Schoenfeld and others who might contemplate participation in similar
17
     criminal conduct, and to protect the public from further criminal conduct by Schoenfeld. See 18 U.S.C.
18
     § 3553(a)(2)(B) and (C). While Schoenfeld has no criminal history, his conduct during the almost eight
19
     years that he executed his honest services fraud scheme demonstrates his willingness to persist in long-
20
     term criminal conduct despite grave personal risk and the destructive consequences of his actions.
21
     Schoenfeld’s conduct also clearly demonstrates that he prefers to reserve to his own judgment which
22
     laws matter and which laws do not; which laws he will follow and which laws he will ignore.
23
            Further, it is striking that Schoenfeld’s first foray into criminal conduct (beyond his very old
24
     brushes with the law, see PSR ¶¶ 39-40) was the execution of a long-term and time-intensive fraud
25
     scheme that involved not just his own actions but included his recruitment of family members to
26
     advance his scheme. Indeed, the effort required of Schoenfeld to develop and maintain his scheme for
27
     so long a period of time demonstrates his willingness to embrace a criminal idea and nurture it to its
28


      UNITED STATES’ SENTENCING MEMORANDUM AND 5K         7
      MOTION
 1 worst outcome. In the absence of adequate deterrence, such a first step toward serious criminal conduct

 2 might not be the last.

 3          Additionally, this Court should not overlook the value and impact of the general deterrence that

 4 arises from imposing a guideline sentence, instead of a dramatic variance to a term of probation. One

 5 Congressional purpose in enacting 18 U.S.C. § 3553 was to ensure that serious white collar crimes were

 6 more likely to be sentenced to imprisonment. See S. REP. 98-225, 76, 1984 U.S.C.C.A.N. 3182, 3259.

 7 The law’s deterrent interest is particularly compelling in the context of a long-running white collar

 8 scheme:

 9                  Because economic and fraud-based crimes are “more rational, cool, and
                    calculated than sudden crimes of passion or opportunity,” these crimes are
10                  “prime candidate[s] for general deterrence.” Stephanos Bibas, White–
                    Collar Plea Bargaining and Sentencing After Booker, 47 Wm. & Mary
11                  L.Rev. 721, 724 (2005). Defendants in white collar crimes often calculate
                    the financial gain and risk of loss, and white collar crime therefore can be
12                  affected and reduced with serious punishment.
13 United States v. Martin, 455 F.3d 1227, 1240 (11th Cir. 2006); 18 U.S.C. § 3553(a)(2)(B). General

14 deterrence would be profoundly undermined if the punishment for honest services fraud, resulting in

15 enrichment of at least $1,476,295.15, were only a light term of probation with no order to pay back the

16 ill-gotten gains. The message would be that white-collar criminals stand to lose “practically none of

17 their liberty”, while being unjustly enriched. Id. That is no deterrence at all. Only a custodial

18 sentencing with restitution can deter substantial, premeditated economic crime. See United States v.

19 Musgrave, 761 F.3d 602, 609 (6th Cir. 2014); United States v. Peppel, 707 F.3d 627, 638 (6th Cir.

20 2013); see also United States v. Edwards, 595 F.3d 1004, 1021 (9th Cir. 2010) (Bea, J. concurring and

21 dissenting) (“It is precisely at this point-when the thief of above-average education and wit is deciding

22 whether to do the deed -- that reflection on probable prison time-general deterrence-can have an

23 effect.”).

24          Schoenfeld’s scheme requires at least some time in prison to deter him and to distinguish his

25 crime from a civil or administrative offense. See id. (“[S]ome crimes require at least some time in

26 prison-no probationary sentence will be sufficient.”). Otherwise, “It doesn’t take a crystal ball to see

27 that those occasional dishonest persons in the business community may make a slide-rule calculation

28 that they can steal hundreds of thousands of dollars, maybe even millions, because if caught they see a


      UNITED STATES’ SENTENCING MEMORANDUM AND 5K        8
      MOTION
 1 good chance that they can walk away with expressed contrition and probation. That is the result the

 2 Sentencing Guidelines have long worked to prevent.” See Edwards, 622 F.3d at 1218 (dissent from

 3 denial of rehearing en banc).

 4          Sentencing Schoenfeld to probation would have the unintended consequence of reducing respect

 5 for law and reducing sentencing uniformity. See 18 U.S.C. § 3553(a)(2)(A), (6). The public would be

 6 rightfully disappointed with a sentence for a businessman caught cheating in such a brazen and willful

 7 manner, who secured nearly $1.5 million in illicit profit, yet managed to avoid a day in prison. This

 8 Court can and should exercise its discretion consistent with the thoughts of those jurists troubled by the

 9 increasing number of white collar probationary sentences.

10                  Willful offenders who commit white collar crime, who steal intentionally
                    hundreds of thousands or even millions of dollars, should receive some
11                  degree of forced incarceration. We know that often the poor and powerless
                    criminal defendants who commit common larceny or theft will serve some
12                  hard time. The public, respecting our legal system, may find it difficult to
                    believe . . . that persons who steal hundreds of thousands of dollars in
13                  intentional schemes over long periods of time will suffer little or no prison
                    time.
14
     United States v. Whitehead, 559 F.3d 918, 921 (9th Cir. 2009) (Bybee, dissenting in part). “We perhaps
15
     also ought to consider why it is that such light sentences are all too frequently handed out by district
16
     courts for white collar crimes.” United States v. Ruff, 535 F.3d 999, 1006 (9th Cir. 2008) (Gould, J.,
17
     dissenting).
18
            A.      The Ongoing Coronavirus Pandemic Does Not Justify a Variance
19
            The ongoing coronavirus pandemic does not justify a variance from the parties’ stipulated
20
     Guidelines range and the government’s specific sentencing recommendation. The need for the sentence
21
     imposed to reflect the seriousness of the offense, to promote respect for the law, to provide just
22
     punishment for the offense, to afford adequate deterrence to criminal conduct, and to protect the public
23
     from further crimes of the defendant remain the same, despite the pandemic. See 18 U.S.C. §
24
     3553(a)(2)(A)–C. Rather, a deferred surrender date would take into account the ongoing pandemic and
25
     mitigate its impact. Accordingly, instead of granting any variance to a reduced term or probation, the
26
     Court should impose a term of 22 months and—if the Court determines the pandemic necessitates some
27
     accommodation—order Schoenfeld’s surrender date deferred for a reasonable period.
28


      UNITED STATES’ SENTENCING MEMORANDUM AND 5K         9
      MOTION
 1          B.        A Sentence of Probation is Not Justified In this Case

 2          The Court should decline Schoenfeld’s request for a sentence of probation. Although statutorily

 3 permissible, the Guidelines do not authorize a sentence of probation in a case such as this. See

 4 Comment to U.S.S.G. § 5B1.1 (n.2) (“Where the applicable guideline range is in Zone C or D of the

 5 Sentencing Table (i.e., the minimum term of imprisonment specified in the applicable guideline range is

 6 ten months or more), the guidelines do not authorize a sentence of probation.”) (citing U.S.S.G. §

 7 5C1.1). The government disputes Schoenfeld’s assessment that the nature, circumstances, and

 8 seriousness of his crimes, and his history and characteristics, warrant a drastic variance from the

 9 applicable Guidelines sentencing range. The government is already recommending a downward

10 departure for Schoenfeld’s assistance and cooperation. A further variance is not warranted. As set forth

11 above, the opposite is true: the nature, circumstances, and seriousness of Schoenfeld’s crimes warrant a

12 sentence of incarceration, even when balanced against Schoenfeld’s criminal history category and other

13 characteristics.

14          C.        Restitution

15          The Mandatory Victim Restitution Act (“MVRA”) defines a victim as “‘a person directly and

16 proximately harmed as a result of the commission of an offense for which restitution may be ordered.”

17 United States v. Anderson, 741 F.3d 938, 951 (9th Cir. 2013) (quoting United States v. Yeung, 672 F.3d

18 594, 600 (9th Cir. 2012)). A court “may award restitution under the MVRA only for loss that flows

19 directly from ‘the specific conduct that is the basis of the offense of conviction.’” United States v. May,

20 706 F.3d 1209, 1214 (9th Cir. 2013) (quoting United States v. Gamma Tech Indus., Inc., 265 F.3d 917,

21 927 (9th Cir. 2001)). The amount of restitution that may be ordered in a criminal judgment is limited

22 “by the victim’s actual loss.” United States v. Bussell, 504 F.3d 956, 964 (9th Cir. 2007). Thus,

23 generally, a court may not order restitution to reflect a defendant’s “ill-gotten gains.’” Anderson, 741

24 F.3d at 951. While the MVRA grants district courts “a degree of flexibility in accounting for a victim’s

25 complete loses,” the court may “utilize only evidence that possesses ‘sufficient indicia of reliability to

26 support its probable accuracy.’” United States v. Waknine, 543 F.3d 546, 557 (9th Cir. 2008) (quoting

27 United States v. Garcia-Sanchez, 189 F.3d 1143, 1148-49 (9th Cir. 1999)). The MVRA does not require

28 courts to calculate restitution with exact precision, but some precision is required and “[s]peculation and


      UNITED STATES’ SENTENCING MEMORANDUM AND 5K        10
      MOTION
 1 rough justice are not permitted.’” United States v. Kilpatrick, 798 F.3d 365, 388 (6th Cir. 2015). “The

 2 government has the burden of proving the amount of the loss by a preponderance of the evidence.”

 3 Anderson, 741 F.3d at 951.

 4          Particularly relevant in this case, the Ninth Circuit has held that an agent, like Schoenfeld here,

 5 may be ordered to disgorge to his principal, like PG&E here, all secret profits obtained through the

 6 principal-agent relationship. See United States v. Gamma Tech Indus., Inc., 265 F.3d 917, 929 (9th Cir.

 7 2001). In Gamma Tech, the Ninth Circuit made clear that “an employer suffers a loss in the amount of

 8 secret profits accepted by its agent and is entitled to restitution in that amount.” United States v. Gaytan,

 9 342 F.3d 1010, 1012 (9th Cir. 2003) (discussing Gamma Tech, 265 F.3d at 929).

10          The Ninth Circuit in Gamma Tech affirmed the district court’s decision that an order of

11 restitution arising out of a kickback scheme like the one at issues in this case was appropriately based on

12 California Labor Code section 2860. 265 F.3d at 929. That code section states:

13                  Everything which an employee acquires by virtue of his employment,
                    except the compensation which is due to him from his employer, belongs
14                  to the employer, whether acquired lawfully or unlawfully, or during or
                    after the expiration of the term of his employment.
15

16 Cal. Lab. Code § 2860 (emphasis supplied). The district court in Gamma Tech found that, because the

17 defendant had deprived his employer of the kickback money which belonged to the employer under

18 California law, the employer suffered a loss in the amount of the kickbacks. The Ninth Circuit agreed

19 and noted:

20                  California courts have recognized that, under principles of agency theory,
                    “[u]nless otherwise agreed, an agent who makes a profit in connection
21                  with transactions conducted by him on behalf of the principal is under a
                    duty to give such profit to the principal,” and that this rule “is applicable
22                  although the profit received by the fiduciary is not at the expense of the
                    beneficiary.” Bank of Am. Nat'l Trust & Sav. Ass’n v. Ryan, 207
23                  Cal.App.2d 698, 705-06, 24 Cal.Rptr. 739 (Cal.Ct.App.1962) (citing, in
                    part, Cal. Labor Code section 2860); see also Savage v. Mayer, 33 Cal.2d
24                  548, 551, 203 P.2d 9 (1949) (“All benefits and advantages acquired by the
                    agent as an outgrowth of the agency, exclusive of the agent’s agreed
25                  compensation, are deemed to have been acquired for the benefit of the
                    principal, and the principal is entitled to recover such benefits in an
26                  appropriate action.”). Indeed, we stated long ago in a similar context that
                    “[i]t is a settled principle ... that a bank officer who receives a bonus or
27                  other consideration for procuring a loan of the bank’s funds commits a
                    breach of trust, and that the consideration so paid belongs to the bank and
28


      UNITED STATES’ SENTENCING MEMORANDUM AND 5K        11
      MOTION
 1                  may be recovered by it.” Fleishhacker v. Blum, 109 F.2d 543, 545-46 (9th
                    Cir. 1940).
 2

 3 Gamma Tech, 265 F.3d at 929.

 4          In this case, just like the defendant in Gamma Tech, Schoenfeld was an agent of his employer,

 5 PG&E. In the factual basis to his plea agreement, Schoenfeld admitted that he acknowledged various

 6 essential agent-principle duties when he began working for PG&E, including that he would alert PG&E

 7 of potential and actual conflicts of interests arising out of his employment. See Docket 12 at A-1. But

 8 he did not do so with respect to the secret “rebate program” that he hatched with his co-conspirator.

 9 Instead, Schoenfeld hid that agreement and his secret, illicit profits from PG&E, for years. To be sure,

10 PG&E would have gladly accepted the 2.5% rebate or discount that Schoenfeld and his co-conspirator

11 settled on, and collected those funds from Schoenfeld. But Schoenfeld never gave PG&E the option to

12 accept those proceeds, which California law makes clear belonged to PG&E and not Schoenfeld. See

13 Cal. Lab. Code § 2860.

14          Because Schoenfeld, through his fraud, deprived PG&E of profits that, by operation of law

15 belonged to it, every dollar of the kickbacks paid to Schoenfeld by his co-conspirator constitute loss

16 suffered by PG&E as a direct result of Schoenfeld’s criminal conduct. See Gamma Tech, 265 F.3d at

17 929 (citing Bank of Am. Nat'l Trust & Sav. Ass’n v. Ryan, 24 Cal.Rptr. 739 (Cal. Ct. App. 1962)

18 (concluding the rule “is applicable although the profit received by the fiduciary is not at the expense of

19 the beneficiary.”)). Those kickback payments, and their aggregate total, are reflected in the discovery

20 made available to Schoenfeld and the United States Probation Office. That definitive evidence forms

21 the basis for the loss calculation in this case, which no party disputes. That evidence also more than

22 satisfies the United States’ burden to demonstrate PG&E’s loss by a preponderance of the evidence for

23 purposes of supporting a restitution award. Consequently, those losses are properly recoverable under

24 the MVRA, and the Court should order restitution consistent with that evidence.

25          Accordingly, restitution in the total amount of $1,476,295.15 should be ordered in his case.

26          D.      Fine

27          In its informal objections to the draft PSR, the government argued that, in the event that the

28 Court does not order full restitution in the amount of $1,476,295.15, an upward departure from the


      UNITED STATES’ SENTENCING MEMORANDUM AND 5K       12
      MOTION
 1 Guidelines fine amount to the maximum statutory fine of $250,000 was warranted, a position the

 2 Probation Officer accepted and incorporated into the Final PSR. See ECF No. 16-1. The government

 3 explicitly withdraws this argument. Regardless of the restitution imposed in this case, the government

 4 asks only for a fine at the low-end of the Guideline range set forth in the PSR. See PSR ¶ 75.

 5                                         V.       CONCLUSION
 6          For the foregoing reasons, the Court should deny Schoenfeld’s request for probation and, instead,

 7 impose a sentence at the low-end of the stipulated Guideline range, taking into account a downward

 8 departure for cooperation: 22 months in prison. The Court should also order Schoenfeld to pay

 9 mandatory restitution of $1,476,295.15, and a fine.

10

11   Dated: November 11, 2020                                 MCGREGOR W. SCOTT
                                                              United States Attorney
12

13                                                   By: /s/ ANDRÉ M. ESPINOSA
                                                         ANDRÉ M. ESPINOSA
14                                                       TANYA B. SYED
                                                         Assistant United States Attorneys
15

16

17

18

19

20

21

22

23

24

25

26

27

28


      UNITED STATES’ SENTENCING MEMORANDUM AND 5K        13
      MOTION
